DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments filed on 03 June 2022. Claims 1-25 are pending in the application. Claims 24-25 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 was filed after the mailing date of the fist office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second resource sled" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 16-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over 2018002762 hereinafter D1 and EP 1543418 B1.

As per claim 1, D1 teaches a system comprising: a device interface and at least one processor communicatively coupled to the device interface (see par 0067, NIC 1316 and CPU 1302), wherein the at least one processor is to: receive a request to perform a workload (see par 0078); select a resource, from among multiple resources, to perform the workload (fig 15 par 0078; resource assignor and allocator 1540; par 0082); and generate an executable instruction in the format executable by the selected resource (implicit in fig 15 element 1542, 1504 and 1502; par 0078, par 0080; see the translation process as explained in element 1542). D1 does not elaborate on determine a format of instructions executable by the selected resource. However, O’Sullivan teaches resource delegating comprising a format of instructions designed for a particular processor or device (see par 0120, page 18). It must be noted that once a format of instructions is determined the steps of generating the instruction will follow.
One of ordinary skill artisan at the effective time of the invention will combine O’Sullivan formatted instruction to D1 system to ensure and facilitate the device requirements and capabilities.

As per claim 2, D1 teaches the system of claim 1, wherein the at least one processor is to cause translation of the instructions in response to the instructions are not accepted by the selected resource and provide the translated instructions to the selected resource (D1, see fig 15 element 1542 CLOS translator). As per claim 3, D1 teaches the system of claim 1, wherein the at least one processor is to: determine whether the client device is permitted to receive resource type information and cause transmission of resource type information to the client device based on the client device being permitted to receive resource type information (D1, see par 0080, particular resource to be allocated and resource utilization threshold, element 1506).As per claim 4, D1 teaches the system of claim 1, wherein the at least one processor is to: determine whether the client device is permitted to receive resource type information and deny sharing resource type information with the client device based on the client device not being permitted to receive resource type information (D1, see par 0080, particular resource to be allocated and resource utilization threshold, element 1506). As per claim 5, D1 teaches the system of claim 1, wherein the request to perform a workload includes one or more of: instructions, type of resource to use, requested service level agreement parameters, identification of language of the source code instructions, and requested speed of operation and wherein the at least one processor is to select the resource to perform the workload based on resources that match the type of resource to use (see D1, fig 15, par 0080-0081). As per claim 6, D1inherently teaches the system of claim 1, wherein the at least one processor is to select a bitstream generator from multiple bitstream generators to use to generate an executable instructions for the selected resource (see fig 15, elements 1550 and 1552). As per claim 7, the combination D1-O’Sullivan teaches the system of claim 1, wherein the at least one processor is to provide instructions to the selected resource without translation based on a format of instructions being accepted by the selected resource (see D1, fig 15, elements 1540 and 1542 and O’Sullivan par 0120) As per claim 8, D1 teaches the system of claim 1, wherein the system comprises a network interface controller (see par 0072, NIC). 

As per claim 16, D1 teaches a  system comprising: a fabric; a first resource platform communicatively coupled with the fabric, the first resource platform comprising at least one device comprising at least one of: a processor, programmable control logic, field programmable gate array (FPGA), a graphics processing unit (GPU), a central processing unit (CPU), a pool of memory devices, a pool of storage devices, or at least one hardware acceleration device; a second resource platform communicatively coupled with the fabric, the second resource platform comprising at least one device comprising at least one of: a processor, programmable control logic, field programmable gate array (FPGA), a graphics processing unit (GPU), a central processing unit (CPU), a pool of memory devices, a pool of storage devices, or at least one hardware acceleration device (see par 0002, fig 12-16); and a network interface (par 0072) communicatively coupled with the fabric, the network interface to: receive a request to perform a workload using a type of accelerator, the request comprising an instruction (par 0002, fig 16); select at least one device, from among the first and second resource platforms, to assign to perform the workload (fig 16 element 1634); translate the received instruction into the determined format executable by the selected at least one device (fig 15 element 1542); and transmit the translated instruction to the selected at least one device (fig 16, par 0002). 
D1 does not elaborate on determine a format of instructions executable by the selected resource. However, O’Sullivan teaches resource delegating comprising a format of instructions designed for a particular processor or device (see par 0120, page 18). It must be noted that once a format of instructions is determined the steps of generating the instruction will follow.
One of ordinary skill artisan at the effective time of the invention will combine O’Sullivan formatted instruction to D1 system to ensure and facilitate the device requirements and capabilities.
As per claims 17-20, they have already been discussed. Therefore, they are rejected under the same rationale.

As per claim 24, D1-O’Sullivan teaches the system of claim 1, wherein two or more of the multiple resources are to execute instructions of different formats (see O’Sullivan par 0120).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
As per claim 21, D1 teaches a client device comprising: a network interface (see par 0067, NIC 1316 and CPU 1302), and at least one processor communicatively coupled to the wireless interface (see fig 13, elements 1312, 1310 etc), the at least one processor to: request performance of a workload , the request to specify a compute resource to use (fig 17, element 1724 discusses request to register a utilization monitor for one or more of the resources, i.e checking their performance) and access a result of the workload performance, the result provided using a compute resource different than the specified compute resource (par 0164 and 0174 discuss based on the monitoring assessment (i.e. performance result) adjustment to the allocation of the one or more resources).  

As per claim 22, D1 teaches the client device of claim 21, wherein the at least one processor is to request a type of available compute resources at a remote platform (par 0164, 0174).  

As per claim 23, D1 teaches the client device of claim 21, wherein the request provides an instruction and wherein the result is based on a translation of the instruction for execution on the different compute resources (see par 0078, 0080, 0088, par 0174).

As per claim 25, D1 teaches the system of claim 1, wherein the at least one processor is to: provide, to a client device, multiple resources available for execution of a workload from the client device and receive, from the client device, the request, wherein the request includes an indication of a particular resource to execute a workload (see fig 17 element 1724 and par 0164, 0174).

Claims 9-15 are allowed over the prior art of record.
The prior art of record does not teach and suggest as a combination the steps of receiving a workload request at a network interface, the workload request including an instruction in a first format and a specification of a compute resource type; at the network interface, selecting a compute resource from among multiple compute resources based on the specification of compute resource type; at the network interface, determining a format of instruction executable by the selected compute resource; at the network interface, based on the format of instruction executable by the selected compute resource being different than the first format, translating the instruction into a second format, wherein the selected compute resource is capable to perform an instruction of the second format; and at the network interface, providing an executable instruction based on the instruction in the second format for execution on the selected compute resourceAny inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glentn Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ B JEAN/Primary Examiner, Art Unit 2454